 


115 HRES 418 EH: Urging the Secretary of the Interior to recognize the cultural significance of Rib Mountain by adding it to the National Register of Historic Places.
U.S. House of Representatives
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 418 
In the House of Representatives, U. S.,

September 25, 2018
 
RESOLUTION 
Urging the Secretary of the Interior to recognize the cultural significance of Rib Mountain by adding it to the National Register of Historic Places. 
 
 
Whereas Paul Bunyan is a larger-than-life folk hero who embodies the frontier spirit, might, the willingness to work hard, and the resolve to overcome all obstacles; Whereas reliable documentation establishes that the earliest story about Paul Bunyan was told north of Tomahawk, Wisconsin;  
Whereas this evidence suggests that Wisconsin’s claim that it is the birthplace of Paul Bunyan is superior to claims from other States; Whereas Paul Bunyan has been the subject of countless literary compositions, musical pieces, commercial works, and theatrical productions; 
Whereas local legend states that the ribs in Rib Mountain, Wisconsin, denote that the mountain is the burial site of Paul Bunyan; Whereas Rib Mountain is nearly 4 miles long and peaks at 1,924 feet above sea level and 670 feet above the local terrain, making it the highest natural feature in North Central Wisconsin and one of the highest points in the entire State of Wisconsin; 
Whereas Rib Mountain is home to the Granite Peak Ski Area, one of the first ski areas in North America, where thousands of visitors come annually to ski or snowboard; Whereas Rib Mountain State Park, situated on Rib Mountain, is over 1,500 acres and boasts a well-maintained network of hiking and nature trails with breathtaking views; and 
Whereas Rib Mountain State Park attracts visitors from the local community as well as from across the State and the country: Now, therefore, be it  That the House of Representatives requests that the Secretary of the Interior recognize the legendary burial site of Paul Bunyan by adding Rib Mountain to the National Register of Historic Places.  
 
Karen L. Haas,Clerk.
